DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 08/05/2021 has been entered.

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but are moot in view of the new grounds of rejection presented herein.

Allowable Subject Matter
Claims 10-24 are allowed. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070043842 to Chouanard in view of US 9,680,952 to Kovacs.



Regarding claim 1,
Choundard teaches a method performed by an edge cache server of a plurality of edge cache servers in a network, the method comprising: 

receiving, from a client device, a locate server request (fig. 4, user request);

determining that the edge cache server has established server affinity with a user of the client device (fig. 4, determining affinity); 

sending, by the edge cache server to the client device, affinity data corresponding to the user (fig. 4, sending affinity data); 

Chounard fails to teach but Kovacs teaches:

receiving, from the client device, a first request to transfer first user data corresponding to the user (col. 4:39-47, client request for content), 

in response to the first request: determining that the first user data is locally cached at the edge cache server; and sending the locally cached first user data (col. 4:39-47, responding to content requests with locally cached data at edge cache server); 

receiving, from the client device, a second request to transfer second user data corresponding to the user (col. 4:39-47, requests for content); 

in response to the second request: determining that the second user data is not locally cached by the edge cache server; upon determining that the second user data is not locally cached, identifying a second edge cache server of the plurality of edge cache servers in the network that has cached the second user data; following identifying the second edge cache server, obtaining the second user data from the second edge cache server; and sending, to the client device, the second user data (col. 4:39-47, requests for data which are not locally cached at a first edge server are retrieved from another cache server in order to send the requested object to the requestor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kovacs. The motivation to do so is that the teachings of Kovacs would have been advantageous in terms of facilitating the servicing of content requests (Kovacs, col. 16:45-67).

Regarding claim 4, 
Chouanard teaches:

wherein the affinity data includes one or more of a data access 15Attorney Docket No. 18962-0911002 / P26986USD1timestamp, a server affinity value, a machine type corresponding to the user, data size, or available storage space (¶ 30, server affinity value). 






Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chouanard and Kovacs in view of US 9,401,949 to Kolam.

Regarding claim 5, 
Chouanard teaches:

wherein the server affinity value indicates whether the server has established server affinity with the user of the client device (¶ 30, returned values are indicative of server affinity).  
The prior art does not expressly teach: wherein the data access timestamp indicates one or more of a time or a date when the user data stored by the edge cache server was last accessed. However, Kolam discloses data access timestamps indicating one or more of a time or a date when the user data stored by the edge cache server was last accessed (see at least Kolam, col. 16 on timestamps). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kolam. The motivation to do so is that the teachings of Kolam would have been advantageous in terms of facilitating the tracking and provisioning of web content updates (Kolam, col. 16:18-42-col. 7:37).

Regarding claim 6, 
Kolam teaches:

wherein affinity data includes a data access timestamp indicating one or more of a time or a date when the user data stored by the edge cache server was last accessed (col. 16:18-42-col. 7:37); and

wherein the method further comprises: receiving, from the client device, a third request to transfer third user data corresponding to the user; determining, that the user data is locally cached by the edge cache server; communicating, with a content server that stores a copy of the user data; and comparing, using the data access timestamp, relative ages of the third user data locally cached by the edge cache server and the copy of the third user data 

based on the comparison, determining that the copy of the third user data stored by the
content server is a new version of the third user data locally cached by the edge cache server: in response to the determining, downloading the new version of the third user data from the content server; and sending, to the client device, the new version of the third user data (col. 15:30-col. 17:28, client sends requests for content in edge server cache, content in edge server cache determined to be in need of update via timestamp comparison, request and download of updated content from server to edge cache server, providing content to client). Motivation to include Kolam is the same as presented above.


Regarding claim 7, 
Chouanard teaches:
receiving, from a second client device, a second locate server request; determining, by the server, that the server has established server affinity with a second user corresponding to the second locate server request; sending, by the server to the second client device, affinity data corresponding to the second user (fig. 4). 
Kolam teaches:

receiving, from the second client device, a request to transfer second user data corresponding to the second user; determining, that the second user data is locally cached by the 16Attorney Docket No. 18962-0911002 / P26986USD1 edge cache server; communicating, with a content server that stores a copy of the second user data (fig. 7, col. 16:19-67, col. 7:-37); 

in response to the communication, determining, that a new version of the second user data is not available; and in response to the determination, sending, to the second client device, the second user data locally cached by the edge cache server (col. 16:19-67, col. 17:1-38, edge cache server checks whether new version is available and if not provides the current or previous version stored on the edge cache server).  Motivation to include Kolam is the same as presented above.

Regarding claim 8, 
Chouanard fails to teach but Kolam teaches:

determining, that the second user data is not locally cached by the edge cache server; in response to the determination, identifying, a second edge cache server on the LAN that has cached the second user data (fig. 4, col. 16:19-67, col. 7:-37); and 



Chouanard teaches:

receiving, from a second client device, a second locate server request that is broadcast to the plurality servers (fig. 4, fig. 1); 

determining, that the server has established server affinity with a second user corresponding to the second locate server request (fig. 4, determining affinity); 

sending, to the second client device, second affinity data corresponding to the second user (fig. 4, sending affinity data),

receiving, from the second client device, a second request to transfer second user data corresponding to the second user, the second request directed to the server in response to sending the second affinity data to the second client device (fig. 4, ¶ 6, 24, establishment of affinity relationship and processing of subsequent requests based on affinity data transferred to user). 

Regarding claim 9, 
Chouanard teaches:

receiving, from a second client device, a second locate server request;  17Attorney Docket No. 18962-0911002 / P26986USD1determining, by the server, that the server has established server affinity with a second user corresponding to the second locate server request; sending, by the server to the second client device, affinity data corresponding to the second user (fig. 4). 

Kolam teaches:

receiving, from the second client device, a request to transfer second user data corresponding to the second user (col. 16:19-67, col. 17:1-38). Motivation to include Kolam is the same as presented above.
Chouanard fails to teach but Kovacs teaches:
determining, that the second user data is not locally cached by the edge cache server or by another edge cache server on the network; in response to the determination, downloading the second user data from remote cloud storage; and sending, by the edge cache server to the second client device, the second user data downloaded from the remote cloud storage (col. 16:45-67). Motivation to include Kovacs is the same as presented above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chouanard and Kovacs in view of US 20160087880 to Shalita.

Regarding claim 2, 
Chouanard fails to teach but Shalita teaches:

wherein determining that the edge cache server has established server affinity with a user of the client device further comprises: 

obtaining, from the locate server request, a user identifier corresponding to the user of the client device (¶ 25, obtaining ID corresponding to user of client device); 

computing a hash of the user identifier (¶ 25, computing hash of ID); 

mapping the hash to affinity data of one or more users stored by the edge cache server; and (¶ 30, fig. 6, mapping of hash to cluster information indicative of associated users)

in response to the mapping, identifying the affinity data of the user of the client device that is stored by the server (¶ 30, fig. 6, identifying data stored by edge cache server).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Shalita with the edge cache server of Kolam. The motivation to do so is that the teachings of Shalita would have been advantageous in terms of increasing cache hit rates (Shalita, ¶ 11).





CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445